IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

OTIX BLAXTON,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-6037

FLORIDA DEPARTMENT                  OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed July 9, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

Otix Blaxton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tammy Sherrell Metcalf, Assistant Attorney
General, and Jennifer Parker, General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, RAY, and SWANSON, JJ, CONCUR.